IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,785


EX PARTE ISADORE DEE HARRIS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 922135-B IN THE 176th DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of
the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte Young, 418
S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated robbery and sentenced
to eighteen years' imprisonment.  The First Court of Appeals affirmed his conviction.  Harris v. State, No.
01-03-01349-CR (Tex. App.-Houston [1st Dist.], delivered April 14, 2005, no pet.).  
	Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance because
counsel failed to advise him of his right to file petition for discretionary review pro se. 
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court has
entered findings of fact that counsel does not have a specific record of directly communicating to Applicant
his right to file a pro se petition for discretionary review.  We find the record sufficient to support a
conclusion that relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find,
therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review
of the judgment of the First Court of Appeals in Cause No. 01-03-01349-CR that affirmed his conviction
in Case No. 01-03-01349-CR from the 176th Judicial District Court of Harris County.  Applicant shall
file his petition for discretionary review with the First Court of Appeals within 30 days of the date on which
this Court's mandate issues.
	All other claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).

Delivered: October 17, 2007
Do not publish